DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on October, 2021 have been considered.  Claims 1, 3, 5-7, and 14-15 have been amended.  Claims 2 and 4 have been canceled.  New claims 16-18 have been added. Claims 1, 3, and 5-18 are pending. 

Claim Rejections - 35 USC § 112
3.	Claim 16 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 16:
		Newly added Claim 16 recites:
	“digitally signing, by one or more of the plurality of roles, the verified updated audit trail chain.”  
	However, figure 5 discloses digitally signing an audit trail, not an audit trail chain.  Therefore, claim 16 is rejected for failing to comply with the written description requirement. 

4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 16:
		Newly added Claim 16 recites:
audit trail chain.”  
	However, figure 5 discloses digitally signing an audit trail, not an audit trail chain.  Therefore, claim 16 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. 2019/0238525 A1), hereinafter “Padmanabhan”, in view of Shahine et al. (U.S. 2009/0006111 A1), hereinafter “Shahine”.
Referring to claim 1:
		Padmanabhan teaches:
 	           A method for health record audit verification, the method comprising the steps of (see Padmanabhan, [0060] ‘This makes blockchains potentially suitable for the recording of events, medical records, insurance records, and other records management activities, such as identity management, transaction processing, documenting provenance, or voting.’): 
          creating an audit trail and sending the audit trail to a plurality of roles, wherein the plurality of roles are a medical facility, a medical authority, an insurance company, an auditor, and a patient, and wherein the auditor and the patient generate a public key and a private key (see Padmanabhan, fig. 5, 405 ‘receiving a request to add a new block to a blockchain’; [0128] ‘where n is the number of nodes in the consortium.’; [0057] ‘A distributed ledger…The nodes may be located in different sites, countries, institutions, user communities, customer organizations [i.e., a plurality of roles ], host organizations, hosted computing environments, or application servers.’; [0165] ‘medical information…hospitals, doctor offices, insurance providers, etc., within the context of the patient medical records example’; [0057] ‘records transactions between two parties in an efficient and verifiable [i.e., auditing ] manner’; [0064] ‘the use of public-key cryptography’); 
             computing, by each of the plurality of roles, a plurality of weighted credible numbers by multiplying a weighted credit by the vote for each of the plurality of roles (see Padmanabhan, fig. 5, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the beblockchain, response to the request’); 
            determining, by each of the plurality of roles, whether the sum of the plurality of weighted credible numbers is greater than or equal to a predetermined threshold (see Padmanabhan, fig. 5, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’); 
            identifying, based on the sum of the plurality of weighted credible numbers being greater than or equal to the predetermined threshold, the audit trail as verified (see Padmanabhan, fig. 5, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’); and 
            updating, by each of the plurality of roles as a result of identifying the audit trail as verified, an audit trail chain on a Merkle tree (see Padmanabhan, fig. 5, 440 ‘adding the new block to the blockchain, responsive to the validation of the request to add the new block to the blockchain’; [0062] ‘Blocks in a blockchain each hold batches ("blocks") of valid transactions that are hashed and encoded into a Merkle tree.’). 
             However, Padmanabhan does not explicitly disclose multiplying a weighted credit by a total number of individuals.
             Shahine disclose multiplying a weighted credit by a total number of individuals (see Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily, for example, by multiplying their vote total [i.e., where vote total corresponds to total by a weighting factor [i.e., where weighting factor corresponds to a weighted credit ],’) 
	              It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanabhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049])  
Referring to claim 3:
		Padmanabhan and Shahine further disclose: 
          wherein the time for verifying the audit trail decreases when the weighted credit increases and the time for verifying the audit trail increases when the weighted credit decreases (see Padmanabhan, [0005] ‘the time required’). 
Referring to claim 6:
		Padmanabhan and Shahine further disclose: 
           wherein the verified audit trails are stored in a Merkle root and indexed by a patient identifier (see Padmanabhan, [0062] ‘a Merkle tree’; [0183] ‘unique identifiers’).
Referring to claim 7:
		Padmanabhan and Shahine further disclose: 
		wherein for the medical facility, a computational capability of the medical facility is limited by an upper threshold, Nuvmp of a total number of staff verifying the audit trail, Nmp being less than the predetermined threshold (see Padmanabhan, [0101] 
‘validation… meets the threshold level’; [0126] ‘validates…a threshold’ ).
Referring to claim 8:
		Padmanabhan and Shahine further disclose: 
	wherein for the medical facility, a weighted credible number, Ncmp is less than the predetermined threshold such that when Nmp is less than or equal to Nuvmp, then Ncmp is equal to Nmp and when Nmp is greater than or equal to Nuvmp, then their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanabhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049])  
Referring to claim 9:
		Padmanabhan and Shahine further disclose:
 	           wherein for the insurance company, the weighted credit for the insurance company, Cwi is equal to a weighted credible number, Nci (see Padmanabhan, fig. 5, 410 ‘a weighted’; [0060] ‘insurance records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanabhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud 
Referring to claim 10:
		Padmanabhan and Shahine further disclose:
		wherein for the medical authority, the weighted credit for the medical authority, Cwa is equal to a weighted credible number, Nca (see Padmanabhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanabhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049])  
Referring to claim 11:
		Padmanabhan and Shahine further disclose:
           wherein for the auditor, a computational capability of the auditor is limited by an upper threshold, Nuvad of a total number of auditors verifying the audit trail, Nmad being less than the predetermined threshold (see Padmanabhan, fig. 5, 410 ‘a weighted’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0127] ‘less than’).
Referring to claim 12:

	wherein for the auditor, a weighted credible number, Ncad is less than the predetermined threshold such that when Nad is less than or equal to Nuvad, then Ncad is equal to Nad and when Nad is greater than or equal to Nuvad, then Ncad is equal to Nuvad (see Padmanabhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0127] ‘less than’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanabhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049]) 
Referring to claim 13:
		Padmanabhan and Shahine further disclose:
                     wherein for the patient, the weighted credit for the patient, Cwp is equal to a weighted credible number, Ncp (see Padmanabhan, fig. 5, 410 ‘a weighted’; [0060] ‘medical records’; [0101] ‘validation… meets the threshold level’; [0126] ‘validates…a threshold’; [0128] ‘equal’. AND, Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily [i.e., the weighted credible number ], for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., the weighted credit ],’).
             It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the 
Referring to claim 14:
		Padmanabhan and Shahine further disclose:
           wherein when Ncmp + Nci + Nca + Nuvmp is greater than or equal to the predetermined threshold, the verification is valid (see Padmanabhan, [0062] ‘valid transactions’; [0126] ‘a sum...exceeds a threshold’; [0127] ‘equal’; [0128] ‘The total weight…is equal to sum… the threshold is met’).
Referring to claim 15:
		Padmanabhan and Shahine further disclose:
	wherein when Ncmp + Cwi + Ncad + Cwp is greater than or equal to the predetermined threshold, the verification is valid (see Padmanabhan, [0062] ‘valid transactions’; [0126] ‘a sum...exceeds a threshold’; [0127] ‘equal’; [0128] ‘The total weight…is equal to sum… the threshold is met’).
Referring to claim 16:
		Padmanabhan and Shahine further disclose:
	claiming, by one or more of the plurality of roles, the verified updated audit trail chain ((see Padmanabhan, [0039] ‘a first collaborator that signed the collaborative document,’); and
           digitally signing, by one or more of the plurality of roles, the verified updated audit trail chain (see Padmanabhan, [0039] ‘a first collaborator that signed the collaborative document,’).
Referring to claim 17:
		Padmanabhan teaches:
	A system for health record audit verification, comprising (see Padmanabhan, [0060] ‘This makes blockchains potentially suitable for the recording of medical records, insurance records, and other records management activities, such as identity management, transaction processing, documenting provenance, or voting.’): 
           a patient’s audit trail to be verified, wherein the audit trail is generated by a medical facility (see Padmanabhan, [0060] ‘medical records’; [0057] ‘records transactions between two parties in an efficient and verifiable manner’); 
           a database comprising a Merkle tree for a verified audit trail (see Padmanabhan, [0039] ‘a distributed leger…blockchain’); and 
           an audit trail verification device, comprising a processor configured to ():
                   (i) send the audit trail to a plurality of roles, wherein the plurality of roles are the medical facility, a medical authority, an insurance company, an auditor, and the patient, and wherein the auditor and the patient generate a public key and a private key (see Padmanabhan, fig. 5, 405 ‘receiving a request to add a new block to a blockchain’; [0128] ‘where n is the number of nodes in the consortium.’; [0057] ‘A distributed ledger…The nodes may be located in different sites, countries, institutions, user communities, customer organizations [i.e., a plurality of roles ], host organizations, hosted computing environments, or application servers.’; [0165] ‘medical information…hospitals, doctor offices, insurance providers, etc., within the context of the patient medical records example’; [0057] ‘records transactions between two parties in an efficient and verifiable [i.e., auditing ] manner’; [0064] ‘the use of public-key cryptography’);
                   (ii)  computing, by each of the plurality of roles, a plurality of weighted credible numbers by multiplying a weighted credit by the vote for each of the plurality of roles (see Padmanabhan, fig. 5, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the beblockchain, response to the request’); 
                    (iii) determine that the sum of the plurality of weighted credible numbers is equal to or greater than a predetermined threshold (see Padmanabhan, fig. 5, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’); 
                    (iv) identify, based on the sum of the plurality of weighted credible numbers being greater than or equal to the predetermined threshold, the audit trail as 
                    (v) store the verified audit trail in a Merkle tree (see Padmanabhan, fig. 5, 440 ‘adding the new block to the blockchain, responsive to the validation of the request to add the new block to the blockchain’; [0062] ‘Blocks in a blockchain each hold batches ("blocks") of valid transactions that are hashed and encoded into a Merkle tree.’).
              However, Padmanabhan does not disclose multiplying a weighted credit by a total number of individuals.
             Shahine disclose multiplying a weighted credit by a total number of individuals (see Shahine, [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily, for example, by multiplying their vote total [i.e., total number of individuals in a role, such as the role of important guests ] by a weighting factor [i.e., a weighted credit ],’) 
	              It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shahine into the system of Padmanabhan to multiply a weighted credit by a total number of individuals.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Shahine’s teaching could enhance the system of Padmanabhan,  because “Some guests may be deemed critical, and the event can only take place if they can attend.” (see Shahine, [0049]) 
Referring to claim 18:
		Padmanabhan and Shahine further teache:
           wherein the processor is further configured to: receive a digital signature of the verified audit trail from one or more of the plurality of roles (see Padmanabhan, [0039] ‘create a blockchain transaction comprising the blockchain asset and a blockchain asset identifier associated with a first collaborator that signed the collaborative document, broadcast the blockchain transaction into circulation on a blockchain, receive validation of the blockchain transaction, responsive to broadcasting the blockchain transaction in .

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. 2019/0238525 A1), in view of Shahine et al. (U.S. 2009/0006111 A1), further in view of Kravitz (U.S. 2019/0333031 A1). 
Referring to claim 5:
		Padmanabhan and Shahine do not disclose a certificate authority.
           Kravitz disclose a certificate authority (see Kravitz, [0023] ‘Certificate Authority’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kravitz into the system of Padmanabhan to include a certificate authority.  Padmanabhan teaches a system “for implementing intelligent consensus, smart consensus, and weighted consensus models for distributed ledger technologies in a cloud based computing environment.” (see Padmanabhan, [0003]). Therefore, Kravitz’s teaching could enhance the system of Padmanabhan,  because a certificate authority issues digital certificates wherein a digital certificate certifies the ownership of a public key by the named subject of the certificate.

Response to Arguments

8.	Applicant’s arguments filed on October 19, 2021 have been considered, however, the arguments related to 103 rejection are not persuasive.
(a)	Applicant submits:
“With regard to independent claim 1, Padmanabhan in view of Shahine and/or Kravitz fails to suggest or render obvious, for example, a system or method for health record audit verification in which the system or method comprises a plurality of roles (wherein the plurality of roles are a medical facility, a medical authority, an insurance company, an auditor, and a patient), or computing, by each of the plurality of roles, a 
Examiner maintains:
Padmanabhan discloses in [0060] ‘This makes blockchains potentially suitable for the recording of events, medical records, insurance records, and other records management activities, such as identity management, transaction processing, documenting provenance, or voting.’; and
[0165] ‘medical information…hospitals, doctor offices, insurance providers, etc., within the context of the patient medical records example’; [0057] ‘records transactions between two parties in an efficient and verifiable [i.e., auditing ] manner’; [0064] ‘the use of public-key cryptography’.
Therefore, the reference discloses a system or method for health record audit verification in which the system or method comprises a plurality of roles (wherein the plurality of roles are a medical facility, a medical authority, an insurance company, an auditor, and a patient).
Padmanabhan further discloses in fig. 5, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, response to the request’.
Shahine discloses in [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily, for example, by multiplying their vote total [i.e., total number of individuals (e.g., important guests) ] by a weighting factor [i.e., a weighted credit ],’
Therefore, the combination of Padmanabhan and Shahine disclose or suggest computing, by each of the plurality of roles, a plurality of weighted credible numbers by multiplying a weighted credit by a total number of individuals for each of the plurality of roles.
(b)	Applicant submits:
“Having “medical records, insurance records, and other records management” does not disclose or suggest a plurality of roles, wherein the plurality of roles are a medical facility, a medical authority, an insurance company, an auditor, and a patient.” (see page 16, 2nd par)

The reference discloses a plurality of roles, wherein the plurality of roles are a medical facility, a medical authority, an insurance company, an auditor, and a patient (see (a) above).
(c)	Applicant submits:
“However, multiplying attendant guests by a weighting factor does not disclose or suggest “multiplying a weighted credit by a total number of individuals for each of the plurality of roles.” Further, Shahine discloses multiplying the vote total of “important guests” by the number of individuals, not “multiplying a weighted credit by a total number of individuals for each of the plurality of roles.”” (see page 16, last par)
Examiner maintains:
Padmanabhan discloses in [0165] ‘medical information…hospitals, doctor offices, insurance providers, etc., within the context of the patient medical records example’.
Therefore, Padmanabhan discloses a plurality of roles.
Padmanabhan further discloses in fig. 5, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, response to the request’.
Therefore, Padmanabhan discloses weighted vote, where weighted vote is calculated by multiplying the vote (such as one vote) by a weighted credit.
Shahine discloses in [0049] ‘More important guests (i.e. their attendance at the event is more critical than others) would have their votes weighted more heavily, for example, by multiplying their vote total [i.e., total number of individuals for a role, such as the role of important guests ] by a weighting factor [i.e., a weighted credit ],’
Therefore, Shahine discloses weighted vote, where weighted vote is calculated by multiplying vote total (total number of individuals in a role, such as the role of important guests) by a weighted credit.
Therefore, the combination of references disclose or suggest “multiplying a weighted credit by a total number of individuals for each of the plurality of roles.” 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Mikurak; Michael G. (US 7124101 B1) disclose Asset tracking in a network-based supply chain environment; 
(b)	TIETZEN; Terrance Patrick et al. (US 20190392489 A1) disclose Blockchain Tracking and Managing of A Transaction Incented By A Merchant Donation To A Consumer Affinity;
(c)	Bulleit; Douglas A. et al. (US 20200226285 A1) disclose blockchain-based mechanisms for secure health information resource exchange;
(d)	Bulleit; Douglas A. et al. (US 20180060496 A1) disclose blockchain-based mechanisms for secure health information resource exchange;
(e)	Redlich; Ron M. et al. (US 20090254572 A1) disclose Digital information infrastructure and method;
(f)	Smith; Ned M. et al. (US 20190140919 A1) disclose edge computing service global validation;
(g)	 Shear; Victor H. et al. (US 6938021 B2) disclose Methods for matching, selecting, narrowcasting, and/or classifying based on rights management and/or other information.

 10.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492